Citation Nr: 0013112	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  96-51 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to compensation benefits for fractured ribs on 
the left, pursuant to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Bobby Vance, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to September 
1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision of the 
Jackson, Mississippi Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied entitlement to 
compensation benefits for fractured ribs, sternum separation, 
punctured right lung and left lung full of water as a result 
of a March 1995 coronary artery bypass graft, pursuant to the 
criteria of 38 U.S.C.A. § 1151.

The veteran was initially represented by Paralyzed Veterans 
of America.  However, in October 1996, the RO received a 
Declaration of Representation from the veteran's attorney, 
Bobby Vance.  The veteran and his spouse testified at a 
hearing before a hearing officer at the RO in June 1997.

In an August 1998 hearing officer's decision, the RO granted 
compensation for residuals of pleural effusion secondary to 
post thoracotomy syndrome pursuant to 38 U.S.C.A. § 1151 
(claimed as punctured right lung and water in the left lung) 
and compensation for sternal resection with bilateral 
pectoralis musculocutaneous advancement flap under 38 
U.S.C.A. § 1151 (claimed as sternal separation).  The RO 
denied entitlement to compensation for chronic obstructive 
pulmonary disease (claimed as punctured right lung and water 
in the left lung) pursuant to 38 U.S.C.A. § 1151.


FINDINGS OF FACT

1.  The veteran underwent a coronary artery bypass grafting 
at the Birmingham, Alabama VA Medical Center in March 1995 
complicated by right pneumothorax and requiring sternal 
resection.  

2.  Competent medical evidence of record shows that the 
veteran incurred rib fractures as residuals of coronary 
artery bypass grafting surgery.


CONCLUSION OF LAW

The veteran's claim of entitlement to compensation under the 
provisions of 38 
U.S.C.A. § 1151 (West 1991) for fractured ribs as secondary 
to coronary artery bypass grafting surgery is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the United 
States Court of Appeals for the Federal Circuit held that the 
VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  The 
Court has clarified that the VA cannot assist a veteran in 
developing a claim which is not well-grounded.  Morton v. 
West, 12 Vet. App. 477 (1999).  

Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well grounded, the veteran's initial burden has been met and 
the VA is obligated under 38 U.S.C. § 5107(a) to assist him 
in developing the facts pertinent to his claim.  Accordingly, 
the threshold question that must be resolved in this appeal 
is whether the veteran has presented a well grounded claim.  

The veteran underwent a coronary artery bypass grafting 
surgery at the Birmingham, Alabama, VA Medical Center in 
March 1995.  He asserts that he incurred rib fractures as a 
consequence of the procedures.  He contends that compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 1991) for 
that disability is now warranted.  

The Board initially observes that 38 U.S.C.A. § 1151 has been 
amended during the pendency of the instant appeal.  The 
effective date of the amended statute is October 1, 1996.  In 
a precedent opinion dated December 31, 1997, the Acting 
General Counsel of the VA concluded that "all claims for 
benefits under 38 U.S.C. § 1151, which governs benefits for 
persons disabled by treatment or vocational rehabilitation, 
filed before October 1, 1997, must be adjudicated under the 
provisions of section 1151 as they existed prior to that 
date."  VAOPGPREC 40-97 (Dec. 31, 1997).

As the veteran's claim for compensation under 38 U.S.C.A. 
§ 1151 was filed in August 1995, the claim will be considered 
under 38 U.S.C.A. § 1151 (West 1991).  The regulations 
provide that where any veteran suffers an injury or an 
aggravation of an injury as a result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation awarded under any of the laws 
administered by the Secretary, or as the result of having 
submitted to an examination under any such law, and not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to or 
the death of such veteran, disability or death compensation 
shall be awarded in the same manner as if such disability, 
aggravation or death were service-connected.  38 U.S.C.A. § 
1151.

In 1991, the United States Court of Appeals for Veterans 
Claims (Court) invalidated 38 C.F.R. § 3.358(c)(3), a portion 
of the regulation utilized in deciding claims under 38 
U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991); aff'd, Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).

The Court has held that the requirements for a well-grounded 
claim under 38 U.S.C.A. § 1151 (1991) are: (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of incurrence or 
aggravation of an injury as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of title 38, 
United States Code; and (3) medical evidence of a nexus 
between that asserted injury or disease and the current 
disability.  Jones v. West, 12 Vet. App. 460, 464 (1999).  

A March 1995 VA hospital summary indicates that the veteran 
was diagnosed with coronary artery disease and underwent a 
coronary artery bypass graft times four with left inferior 
mammary artery.  VA medical records from May and June 1995 
indicated that the veteran was complaining of movable ribs 
with pain.  An evaluation was positive for paradoxical rib 
movements.  A June 1995 private medical record noted that the 
incision for the coronary bypass surgery was off to the left 
of the sternum and that "the ribs did not stick down."  
There was a soft spot in the chest wall with palpable 
pulsations and pain that was similar to nonunion of a rib 
fracture.  

A July 1995 VA medical record revealed movable ribs on 
palpation and diagnosed sternal pain.  At a September 1995 VA 
examination, the veteran reported that he had an unstable 
sternum and several rib fractures coming into the sternum.  
On evaluation, there was rib tenderness at the right 6th and 
7th rib at the anterior axillary line.  The examiner found 
that residuals included rib fractures by history and 
palpation.

The Board finds that such evidence establishes a well 
grounded claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for rib 
fractures.  


ORDER

The veteran's claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for rib fracture 
is well grounded.



REMAND

In reviewing the record, the Board observes that private and 
VA medical records in 1995 and 1996 refer to rib fractures on 
both the right and left.  Subsequently, a November 1997 VA X-
ray revealed several old healed rib fractures as well as some 
more recent rib fractures.  While the November 1997 x-ray 
delineates the recent fractured ribs, it is not clear from 
the record which ribs displayed old healed fractures.  It is 
also not clear which rib fractures, if any, are the result of 
the March 1995 surgery or its complications.  An examination 
and review of the medical record would be helpful in 
resolving the issue raised by the instant appeal.  The Court 
has held that the VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Accordingly, this case is REMANDED for 
the following action:

1.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine identity of those rib 
fractures, if any, resulting from his 
March 1995 surgery or its complications.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The claims file must 
be made available to the examiner.  The 
examiner should then answer the following 
questions:  (1) Is it at least as likely 
as not that the veteran sustained a rib 
fracture or fractures as a result of the 
March 1995 coronary bypass surgery or 
treatment of its complications; and (2) 
If the answer to the previous question is 
"yes", what are the ribs involved?

2.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (1999), when the 
veteran without good cause fails to 
report for examination, his claim for 
compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) will be 
denied.  However, the Secretary of the VA 
must show a lack of good cause for 
failing to report.  Further, the VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference was 
made to the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, paragraph 
28.09(b) (3).  The RO must comply with 
all notification requirements regarding 
the duty to report and the failure to 
report for examination.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record.  No 
inference should be drawn from it regarding the final 
disposition of the veteran's claim.  




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

